United States Court of Appeals
                        For the First Circuit


No. 19-1130

              DANELL TOMASELLA, on behalf of herself and
                    all others similarly situated,
                         Plaintiff, Appellant,

                                  v.

              NESTLÉ USA, INC., a Delaware corporation,
                         Defendant, Appellee.
                         ____________________

No. 19-1131

              DANELL TOMASELLA, on behalf of herself and
                    all others similarly situated,
                         Plaintiff, Appellant,

                                  v.

     MARS, INC., a Delaware corporation; and MARS CHOCOLATE
             NORTH AMERICA LLC, a Delaware company,
                     Defendants, Appellees.
                      ____________________

No. 19-1132

              DANELL TOMASELLA, on behalf of herself and
                    all others similarly situated,
                         Plaintiff, Appellant,

                                  v.

          THE HERSHEY COMPANY, a Delaware corporation;
         HERSHEY CHOCOLATE & CONFECTIONERY CORPORATION,
                     a Delaware corporation,
                       Defendants, Appellees.
                           ERRATA SHEET


     The opinion of this Court, issued on June 16, 2020, is amended
as follows:

     On page 46, line 20, replace "consumes" with "consumers"